Case 17-56753-pwb   Doc 164    Filed 03/17/21 Entered 03/17/21 10:01:57   Desc Main
                              Document     Page 1 of 16
Case 17-56753-pwb   Doc 164    Filed 03/17/21 Entered 03/17/21 10:01:57   Desc Main
                              Document     Page 2 of 16
Case 17-56753-pwb   Doc 164    Filed 03/17/21 Entered 03/17/21 10:01:57   Desc Main
                              Document     Page 3 of 16
Case 17-56753-pwb   Doc 164    Filed 03/17/21 Entered 03/17/21 10:01:57   Desc Main
                              Document     Page 4 of 16
Case 17-56753-pwb   Doc 164    Filed 03/17/21 Entered 03/17/21 10:01:57   Desc Main
                              Document     Page 5 of 16
Case 17-56753-pwb   Doc 164    Filed 03/17/21 Entered 03/17/21 10:01:57   Desc Main
                              Document     Page 6 of 16
Case 17-56753-pwb   Doc 164    Filed 03/17/21 Entered 03/17/21 10:01:57   Desc Main
                              Document     Page 7 of 16
Case 17-56753-pwb   Doc 164    Filed 03/17/21 Entered 03/17/21 10:01:57   Desc Main
                              Document     Page 8 of 16
Case 17-56753-pwb   Doc 164    Filed 03/17/21 Entered 03/17/21 10:01:57   Desc Main
                              Document     Page 9 of 16
Case 17-56753-pwb   Doc 164 Filed 03/17/21 Entered 03/17/21 10:01:57   Desc Main
                           Document    Page 10 of 16
Case 17-56753-pwb   Doc 164 Filed 03/17/21 Entered 03/17/21 10:01:57   Desc Main
                           Document    Page 11 of 16
Case 17-56753-pwb   Doc 164 Filed 03/17/21 Entered 03/17/21 10:01:57   Desc Main
                           Document    Page 12 of 16
Case 17-56753-pwb   Doc 164 Filed 03/17/21 Entered 03/17/21 10:01:57   Desc Main
                           Document    Page 13 of 16
Case 17-56753-pwb   Doc 164 Filed 03/17/21 Entered 03/17/21 10:01:57   Desc Main
                           Document    Page 14 of 16
Case 17-56753-pwb   Doc 164 Filed 03/17/21 Entered 03/17/21 10:01:57   Desc Main
                           Document    Page 15 of 16
Case 17-56753-pwb   Doc 164 Filed 03/17/21 Entered 03/17/21 10:01:57   Desc Main
                           Document    Page 16 of 16
